Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Allowable Subject Matter


Claims 1-5, 7-12, 15, 17-19 are allowed over the prior art of record.  The claims are allowed due to Applicant amendments to incorporate indicated allowable subject matter in the prior office action.
Claims are allowed over the prior art combination of Hart US 8,631,298, Schmidtler US 9,282,117, and Ramzan US 8,707,426.   Claims should be viewed as allowable in their entirety.  No single claim element should be viewed as allowable on its own merits.  It is the claims as a whole that are allowable over the prior art.


Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTOPHER BROWN whose telephone number is (571)272-3833. The examiner can normally be reached M-F 8-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Luu Pham can be reached on (571) 270-5002. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.






/CHRISTOPHER J BROWN/Primary Examiner, Art Unit 2439